Citation Nr: 0010637	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel





INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 RO decision which denied the 
veteran's claim for an increase in a 20 percent rating for a 
right knee disability.

In his March 1998 substantive appeal (VA Form 9), the veteran 
requested a Travel Board hearing.  A hearing was scheduled to 
take place in March 2000; however, the veteran failed to 
report for such.  Thus, the Board will proceed with an 
adjudication of his claim. 


FINDING OF FACT

The veteran's right knee disability is currently manifested 
by no more than moderate instability, and arthritis with full 
extension to 0 degrees and slightly limited flexion of 100 
degrees or better.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for a right knee 
disability have been met (i.e., 20 percent for instability 
plus 10 percent for arthritis with limited motion).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.25, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1977 to 
November 1979.  A review of his service medical records shows 
that he first presented for right knee treatment in February 
1977.  He reported that he injured himself when a fellow 
soldier fell on his right knee.  He said his symptoms 
included pain and swelling.  During the rest of his service, 
he regularly received examination and treatment for right 
knee problems.  He was variously diagnosed as having 
chondromalacia and subluxation of the right patella. 

By a January 1980 RO decision, service connection for a right 
knee disorder (chondromalacia of the right knee with early 
degenerative changes) was granted and a 10 percent rating was 
assigned.  

There are no pertinent records from the 1980s. 

In July 1996, the veteran filed a claim for an increased 
rating for a right knee disorder. 

The veteran underwent a VA compensation examination in 
October 1996.  He reported that he had right knee pain, 
swelling, and instability.  He also said he had difficulty 
walking, bending, and squatting.  He said he treated his 
right knee by utilizing an Ace wrap and a Don-Joy brace, and 
by taking Aspirin.  He also said he received VA treatment.  
On examination of the right knee, he had mild effusion and it 
was specifically noted that his right knee was larger than 
the left knee.  He had an irregular contour of the right 
knee, which was deemed suggestive of degenerative arthritis.  
On range of motion studies, he had 100 degrees of flexion and 
0 degrees of extension.  Flexion and extension caused pain in 
the joint compartment; and there was about 3+ crepitation 
with flexion and extension.  He had some lateral instability 
and pain over the lateral malleolus.  There was no anterior, 
posterior, or medial instability, loose motion, malunion, or 
subluxation of the knee.  X-rays of the right knee showed 
severe arthritic changes.  The diagnoses were "right knee 
traumatic arthritis with internal derangement syndrome with 
limited range of motion and mild lateral instability of 
moderate severity." 

In October 1996, the veteran underwent VA X-ray studies of 
the right knee.  The impressions were advanced degenerative 
osteoarthritis of the right knee, loose bodies in the joint 
space, and a deformity of the lateral tibial plateau; and it 
was noted that the aforementioned conditions could be due to 
a fracture.  A radiolucent line in the lateral tibial plateau 
was noted and such was also deemed possibly attributable to a 
fracture.  Finally, degenerative osteoarthritis of the 
femoropatellar joint was noted. 

By an October 1996 RO decision, the veteran's rating for a 
right knee disorder was increased from 10 to 20 percent based 
on moderate instability. 

VA medical records, dated in December 1996, show that the 
veteran complained of stiffness, pain, and swelling of the 
right knee as well as difficulty with ambulation.  He 
underwent an aspiration of the right knee.  Later records 
show that he did very well following the aspiration.  He had 
minimal to no recurrent effusion.  He had some crepitus on 
full range of motion but was otherwise doing better.  It was 
also noted that he was wearing his brace more often. 

An October 1997 VA outpatient record shows that the veteran 
reported having increased discomfort of the right knee with 
swelling and pain.  The diagnosis was internal derangement of 
the right knee.

In November 1997, the veteran was hospitalized at a VA 
facility.  He complained of increasing pain, discomfort, 
giving way, and effusion of the right knee.  It was noted 
that he was utilizing a knee brace.  During the course of the 
hospitalization, he underwent a right knee synovectomy (with 
trimming of the osteophytes) and a plicotomy of the right 
knee.  He also underwent an injection of the joint.  
Following surgery, it was opined that the veteran was going 
to need total knee arthroplasty in the future, when he was 
older.  It was concluded he had severe degenerative joint 
disease.  It was opined that he was incapable of returning to 
full employment and would require a 6 week period of 
convalescence following his right knee surgery.

In March 1998, the veteran was seen for VA outpatient 
treatment and it was noted that he had a painful right knee.  
Over the previous two to three weeks, he reported that his 
knee had been bothering him more and he had difficulty 
walking.  On examination, it was objectively noted that the 
veteran's medial condylar pain was much more pronounced and 
he was walking with an abnormal gait.  A follow-up 
examination and X-rays were scheduled.  

X-ray studies of the right knee, performed by VA in March 
1998, reflect that the veteran had degenerative changes with 
joint space narrowing.  No bony erosion or sclerotic lesions 
were seen.  The impressions were osteoarthritic changes with 
joint space narrowing, and no fractures or dislocations.

VA outpatient treatment records, dated in March 1998, show 
that the veteran reported having right knee pain and "some 
catch" in his right knee.  He complained that his right knee 
pain had worsened since his surgery.  He also said he had 
done a considerable amount of walking which aggravated his 
pain.  He related he had been wearing a knee brace, which was 
somewhat helpful.  On examination, he had full motion of the 
right knee.  The diagnosis was traumatic arthritis with 
internal derangement of the right knee.

In June 1998, the veteran underwent a VA orthopedic 
examination.  He said that his current job required that he 
be on his feet more.  He said his right knee pain was daily 
in frequency and had become more persistent and severe.  (He 
said he had right knee "flares" two or three times a week, 
which lasted all day long.)  He also said his right knee 
swelling was becoming worse.  He said he had occasional 
locking syndrome "which almost jerked him to the ground."  
He said that with prolonged sitting he developed right knee 
stiffness.  It was noted that his last drainage of the right 
knee had been in 1996 and that he had undergone arthroscopy 
in November 1997.  He said that rest and elevation from one 
to three days occasionally resolved his swelling.  
Additionally, he said that use of Motrin helped.  On physical 
examination, he ambulated with a normal gait and no 
significant limp.  He was wearing a Don Joy brace on the 
right knee.  He had 0 to 100 degrees of range of motion.  He 
had crepitus with flexion and extension maneuvers.  Anterior-
posterior and Lachman testing was negative for ligament 
instability.  X-ray studies, performed in March 1998, were 
noted as reflective of osteoarthritic changes with narrowed 
joint spaces, with no fracture or dislocation.  The diagnoses 
were a remote history of right knee trauma with chronic pain 
syndrome and osteoarthritis of the right knee.  

II.  Legal Analysis

The veteran's claim for an increase in a 20 percent rating 
for his service-connected right knee disability is well 
grounded, meaning plausible.  The RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis), Diagnostic 
Code 5010 (traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Limitation of extension of a leg is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, and 30 
percent when limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The RO has assigned a 20 percent rating for the veteran's 
right knee disability under Diagnostic Code 5257, which 
contemplates moderate recurrent subluxation or lateral 
instability.  An October 1996 VA examination of the right 
knee reflected some lateral instability with no anterior, 
posterior or medial instability or subluxation.  
Additionally, it is notable that the veteran reported, during 
the examination, that he was utilizing an Ace wrap and a Don-
Joy brace, presumably to enhance right knee stability.  Later 
medical records continue to show that he complained that his 
right knee was giving way.  At the last VA examination in 
June 1998, the veteran reported occasional locking of the 
knee.  On objective testing, anterior-posterior and Lachman 
testing was negative.  In sum, the evidence as a whole shows 
no more than moderate right knee instability.  Severe 
recurrent subluxation or lateral instability is not 
demonstrated; as such, no more than the current 20 percent 
rating may be assigned under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Recent precedent opinions by the VA General Counsel provide 
that separate ratings may be assigned for knee instability 
(Diagnostic Code 5257) and arthritis with limitation of 
motion (Diagnostic Codes 5003, 5010).  VAOPGCPREC 9-98 and 
VAOPGCPREC 23-97.  As noted above, the veteran is currently 
in receipt of a 20 percent rating under Diagnostic Code 5257.  
With regard to arthritis, medical records consistently show 
X-ray evidence of osteoarthritic changes of the right knee.  
With regard to limitation of motion, it is noted that while 
his extension has been repeatedly noted as full (at 0 
degrees), his flexion has varied.  Specifically, his flexion 
has been variously noted as full and as limited to 100 
degrees.  Giving the veteran the benefit-of-the-doubt, it may 
be concluded that he has at least slight limitation of 
flexion of the right knee (see 38 C.F.R. § 4.71, Plate II); 
and, such is to be rated no more than noncompensable under 
Diagnostic Code 5260.  Nevertheless, the presence of 
arthritis of the right knee with at least some limitation of 
motion warrants the assignment of a separate 10 percent 
rating under Diagnostic Codes 5003 and 5010.  Even with due 
consideration of the effects of pain during use and flare-
ups, there is no credible evidence that right knee motion 
would be limited to the degree required for more than a 10 
percent rating under the arthritis codes or limitation-of-
motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As such, the veteran is 
entitled to both a 10 percent rating for arthritis of the 
right knee with limitation of motion as well as a 20 percent 
rating for moderate instability of the right knee; and such 
ratings combine to make a 30 percent rating.  38 C.F.R. 
§ 4.25.

Neither Diagnostic Code 5258 nor Diagnostic Code 5259 provide 
for a rating higher than the 30 percent which is currently 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

Additionally, there is no evidence of an exceptional or 
unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the veteran's case 
to appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In any case, the 
Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).

In sum, the veteran is entitled to an increased rating, to 30 
percent, for his right knee disability -- 20 percent for 
instability under Diagnostic Code 5257 plus 10 percent for 
arthritis with limitation of motion under Diagnostic Codes 
5003, 5010, 5260.  The Board has considered the benefit-of-
the-doubt rule in granting this benefit.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating, to 30 percent, for a right knee 
disability is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




 
- 9 -


- 1 -


